M**s»l      ' iWBW^**
                      sj«^;^#^A^^fe"^vf^.^^^^ftit-;'**^s




                                          Court of Appeals
                     3Ttftl| Btstrtrt of Gkxas ai Sallas
                                                       JUDGMENT

THOMAS E. MAMMOSER, Appellant                               Appeal from the County Criminal Court
                                                            No. 2 of Dallas County, Texas. (Tr.Ct.No.
No. 05-95-01564-CR                              V.          MB94-24327-B).
                                                             Opinion delivered by Justice James,
THE STATE OF TEXAS, Appellee                                 Justices   Lagarde   and        Whittington
                                                             participating.


      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered February 20, 1997.
                               5*435*. . . . . . '   :




AFFIRMED, and Opinion Filed Febrnaiy 20, 1997




                                                                In The

                                                         (£aurt of Appeals
                             Txfti\ Btstrtr/i of Gkxas ai Ballas
                                                          No. 05-95-01564-CR


                                       THOMAS E. MAMMOSER, Appellant

                                                                  V.


                                               THE STATE OF TEXAS, Appellee


                           On Appeal from the County Criminal Court No. 2
                                                          Dallas County, Texas
                                         Trial Court Cause No. MB94-24327-B


                                                            OPINION

                             Before Justices Lagarde, Whittington, and James
                                         Opinion By Justice James

        The State charged Thomas E. Mammoser by information with driving while
 intoxicated (DWI). The jury found appellant guilty and the trial court assessed punishment
 at ninety days' confinement, probated for two years, with a$750 fine. Appellant presents
 four points of error on appeal.1 First, appellant argues the evidence was factually
       W Court granted the State's second extension for filing its brief and ordered the brief^*J££Z£™£
  November 26,1996 the State filed athird extension requesting this Court to accept the State's bnef tendered on the same y
  This court denied the State's motion on January 21, 1997 and struck the State sbnef.
insufficient to support his DWI conviction. Second, appellant argues the trial court erred
in admitting the breath test results into evidence. Last, appellant argues the prosecutor's
comments during closing argument constituted reversible error. For the reasons set forth
below, we affirm the trial court's judgment.

       In his first point, appellant contends the evidence was factually insufficient to support
his DWI conviction. On December 23, 1994, Officer Robert Olivas stopped appellant
because he was speeding and weaving from lane to lane. Officer Mario Cmet, who took
over appellant's stop for Olivas, arrested appellant after appellant failed at least three field
sobriety tests. Appellant agreed to a breath analysis which established an alcohol
concentration of 0.12.

       Appellant described the roadway's poor conditions where the police stopped him and
 explained how his partial deafness contributed to his failing the field sobriety tests.
 Appellant focused on his improved behavior on videotape to show his poor performance on
 the field sobriety tests resulted from the external conditions combined with his deafness.
 Appellant presented two restaurant tabs to prove he consumed only four drinks which would
 not cause a 0.12 alcohol concentration.

        In reviewing factual sufficiency, we do not view the evidence in the light most
 favorable to the prosecution. Clewis v. State, 922 S.W.2d 126, 134-35 (Tex. Crim. App.
  1996). We set aside the verdict, however, only if it is so contrary to the overwhelming
  weight of the evidence as to be clearly wrong and unjust. Id.


                                                -2-
      We remain deferential to avoid substituting our judgment for the factfinder's. Id. at
133-36. We will not reweigh the evidence and set aside the verdict merely because we
believe a different result is more reasonable. Id. at 135. Thus, we review the factfinder's
weighing of the evidence and can disagree with the factfinder's conclusion, but we exercise
our jurisdiction only to prevent amanifestly unjust result. Id. at 132-33.
       To convict appellant, the State had to prove he was "intoxicated while operating a
motor vehicle in apublic place." Act of May 29,1993, 73d Leg., R.S., ch. 900, §1.01, 1993
Tex. Gen. Laws 3586, 3697, amended by Act of April 21, 1995, 74th Leg., R.S., ch. 76, §
14.55, 1995 Tex. Gen. Laws 458, 841 (current version at Tex. Penal Code Ann. §49.04(a)
(Vernon Supp. 1997)). Intoxicated means "not having the normal use of mental or physical
faculties by reason of the introduction of alcohol" or "having an alcohol concentration of
 0.10 or more." Tex. Penal Code Ann. §49.01 (Vernon 1994).
       Appellant dined at Ruggeri's restaurant. He testified that he consumed only three
 and ahalf drinks between 7:30 p.m. and 11:30 p.m. Appellant said he felt the effects of the
 alcohol "a little, but not to the point where [he] lost his faculties." Appellant denied
 weaving between lanes. Appellant said the police stopped him at anoisy location and the
 lights from the officer's car temporarily blinded him. He had difficulty hearing the officers
 because he was not wearing his hearing aid (appellant has aforty-two percent hearing loss).
         Olivas had his car lights and spotlight on for safety when he stopped appellant.
  Olivas did not know of appellant's hearing loss and did not think appellant had difficulty

                                               -3-
hearing his questions. According to Olivas, appellant had trouble finding his driver's license,
smelled of alcohol, appeared disoriented, had poor balance, and made little eye contact.
Moreover, appellant admitted he'd been drinking. On cross-examination, Olivas testified
that appellant did not make any erratic gestures, drive on the shoulder of the road, or drive
less than ten miles under the speed limit.

       Olivas had been en route to pick up a prisoner. Because he did not have time to
finish questioning appellant or conduct the field sobriety tests, Olivas called Cmet to take
over for him. Cmet testified that the area was not well lit, but Cmet left his overhead lights
and headlights on. Cmet said he usually stood between his car and the subject to keep the
lights from blinding the subject. Like Olivas, Cmet noticed appellant's breath smelled of
 alcohol. Appellant slurred his speech and swayed when walking. Although appellant
 informed Cmet of his hearing problem, Cmet did not think this problem caused appellant's
 slurred speech. Furthermore, Cmet did not notice appellant having problems hearing his
 instructions. Both officers concluded appellant did not have the normal use of his physical
 and mental faculties.

        Cmet arrested appellant, took him to the intoxilyzer room, and conducted further
 tests. Cmet noticed appellant's behavior improved during these tests. After thirty or forty
 minutes, Cmet used an intoxilyzer 5000 to test appellant's alcohol concentration which
  registered 0.12. In response to ahypothetical question from the defense, the State's expert
  stated that aman weighing 200 pounds would have to consume between thirteen and nine-


                                                -4-
teen drinks within a six hour period to achieve a 0.12 concentration. Appellant's expert
witness disputed the reading and explained the intoxilyzer 5000's unreliability.
       The restaurant waiter and valet testified that appellant had problems communicating

with them in the past. The waiter did not know, however, whether appellant's difficulty
stemmed from hearing problems or the restaurant's noisy atmosphere. The valet added that
appellant usually walked unsteadily. Neither the waiter nor valet knew appellant wore a
hearing aid. Both said appellant had never been intoxicated before and they did not think
he was intoxicated that night.

       Appellant introduced two restaurant tabs from Ruggeri's. The bar tab totaled $15.50
 and the dinner tab totaled $33.17 without tip. According to appellant, he consumed two and
 ahalf drinks at the bar and aglass of wine with his meal. He argues the two tabs combined
 prove he consumed only four drinks before leaving the restaurant. To prove he could not
 have had aprevious tab, witnesses noted the restaurant's usual practice of clearing both tabs
 simultaneously. The restaurant printed appellant's tabs, however, approximately thirty
 minutes apart and the waiter could not verify their accuracy.
        Although, the parties presented competing theories as to why appellant failed the
 field sobriety tests and had a 0.12 alcohol concentration, we do not find the jury's
 determination so contrary to the overwhelming weight of the evidence as to make it clearly
 wrong and unjust. We overrule appellant's first point of error.
         In his second point, appellant contends the trial court erred in admitting the breath


                                               -5-
test results because the State did not lay the proper predicate. Appellant asserts Cmet was
not qualified to administer the test and did not follow proper procedures. For example,
appellant argues Cmet failed to continuously watch appellant for fifteen minutes before
conducting the test and lacked the qualifications to conduct areference sample.
       For the results to be admissible, the operator must perform the breath test according
to the rules promulgated by the Texas Department of Public Safety. See Gijford v. State,
793 S.W.2d 48, 49 (Tex. App.-Dallas 1990), cert, dismissed, 810 S.W.2d 225 (Tex. Crim.
App. 1991). The State must show (1) the existence of periodic supervision over the
machine and operation by one who understands the machine's scientific theory and (2)
proof of the result by awitness or witnesses qualified to translate and interpret such result.
Harrell v. State, 725 S.W.2d 208, 209-10 (Tex. Crim. App. 1986). The State meets this
 requirement if the operator testifies he held aDepartment of Public Safety certificate and
 followed the Texas Department of Public Safety rules. See Martin v. State, 724 S.W.2d 135,
 137-38 (Tex. App.-Fort Worth 1987, no pet.).
        Cmet testified he was an intoxilyzer operator. He attended aweek-long intoxilyzer
 operator school and learned about the intoxilyzer 5000. When questioned further, Cmet
 reiterated that the Texas Department of Public Safety certified him as an intoxilyzer
 operator and recertified him every year. Moreover, the Dallas County Medical Examiner's
  technical supervisor had personal knowledge Cmet was certified on December 23, 1994.
         The remainder of appellant's argument is unfounded in law or fact. Cmet testified


                                               -6-
he observed appellant fifteen minutes before the test. The regulations specifically state that
"[djirect observation is no longer necessary to ensure the validity or accuracy of the test
result." 15 Tex. Reg. 6602 (1990) (codified as an amendment to 37 Tex. Admin. Code §
19.3(c)(1) (to be effective Nov. 30, 1990).
       The technical supervisor checked the machine on December 22,1994 and it operated
correctly. He testified that the test record (1) indicated Cmet followed the proper
operational methods of testing techniques and (2) reflected the results of the reference
analysis was within the tolerance of the predicted reference sample. On cross-examination,
the technical supervisor explained that in order for a test result to be valid, the results
achieved would have to be within plus or minus .01. The lowest acceptable value would be
 a .090 and the highest acceptable value would be .110. In appellant's case, the range was
 acceptable because it was .094. The technical supervisor's testimony established that Cmet
 followed the proper techniques when conducting the breath analysis and explained how the
 intoxilyzer 5000 contained abuilt in reference check to verify the test result's validity. We
 overrule appellant's second point of error.
        In his third and fourth points, appellant contends the prosecutor's comments during
 closing arguments inflamed the jury and struck at appellant over trial counsel's shoulders
 thus constituting reversible error. The trial court sustained appellant's objections. Appellant
  never asked for an instruction to disregard or amistrial. On appeal, appellant argues the
  prosecutor's comments were so egregious they could not be cured by an instruction to

                                                -7-
disregard and therefore constituted reversible error. See e.g., Montoya v. State, 744 S.W.2d
15, 37 (Tex. Crim. App. 1987), cert, denied, 487 U.S. 1227 (1988); Romo v. State, 631
S.W.2d 504, 505 (Tex. Crim. App. 1982).

       Recently, the Court of Criminal Appeals reexamined adefendant's right to complain
about jury argument on appeal. The court held "a defendant's failure to object to ajury
argument or a defendant's failure to pursue to an adverse ruling his objection to a jury
argument forfeits his right to complain about the argument on appeal." Cockrell v. State,
933 S.W.2d 73, 89 (Tex. Crim. App. 1996). Although appellant objected and the trial court
sustained his objections, appellant failed to pursue to an adverse ruling his objection to the
State's jury argument. Because appellant failed to pursue his objections to adverse rulings,
he forfeited his right to complain on appeal. Id. We overrule appellant's third and fourth
points of error.

        For the reasons set forth above, we affirm the trial court's judgment.



                                                                            ^//tUn^


 Do Not Publish
 Tex. R. App. P. 90
 951654F.U05




                                               -8-